Adams, J.
i. gabnishTOerTmustbe made m pei- — It is the right of the garnishing creditor to personally examine the garnishee. Whether, upon a proper notice and showing, he may cause his answer to be taken before a person authorized to take depositions we nee(j not determine, as such question does not arise. The garnishee’s answer, we think, was properly stricken *537from the files. If when that was done the garnishee had appeared and offered to submit to an examination, although not upon the first day of the term, it would have been improper-to render judgment against him as for default. But no such appearance appears to have been made at any time. The-plaintiff, therefore, was entitled to judgment. Code, section 2979.
Aeeirmed.